
	

116 S1159 IS: Inclusive Aging Act
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1159
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Bennet (for himself, Ms. Murkowski, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to establish the Office of Inclusivity and Sexual Health
			 and a rural outreach grant program carried out by that Office, and for
			 other purposes. 
	
	
		1.Short title
 This Act may be cited as the Inclusive Aging Act.
		2.Definitions
 Section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended— (1)in paragraph (24)—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (D)status as a LGBT individual.;
 (2)by redesignating— (A)paragraphs (44) through (54) as paragraphs (46) through (56), respectively; and
 (B)paragraphs (34) through (43) as paragraphs (35) through (44), respectively; (3)by inserting after paragraph (33) the following:
				
 (34)The term LGBT means lesbian, gay, bisexual, or transgender.; and (4)by inserting after paragraph (44), as so redesignated, the following:
				
 (45)The term protected class means a class described in any of subparagraphs (A) through (E) of section 2302(b)(1) of title 5, United States Code..
			3.Office of Inclusivity and Sexual Health
 Section 201 of the Older Americans Act of 1965 (42 U.S.C. 3011) is amended by adding at the end the following:
			
 (g)(1)Not later than 1 year after the date of enactment of the Inclusive Aging Act, the Assistant Secretary shall establish an Office of Inclusivity and Sexual Health (referred to in this subsection as the Office).
 (2)(A)The Office shall be headed by a Director of Inclusivity and Sexual Health (referred to in this subsection as the Director) who shall be appointed by the Assistant Secretary.
 (B)The Office shall include an Assistant Director of LGBT Policy (referred to in this subsection as the Assistant Director) who shall be appointed by the Director to assist the Director in carrying out this subsection, including by carrying out the activities under paragraph (4).
 (3)The Director shall— (A)coordinate activities within the Department of Health and Human Services, and between other Federal departments and agencies, to assure a continuum of improved services for LGBT older individuals and older individuals of a protected class;
 (B)promote a continuum of improved sexual health services for older individuals, including by ensuring access to services for LGBT older individuals and older individuals of a protected class;
 (C)collect and disseminate information related to the challenges experienced by older individuals of a protected class and all older individuals trying to seek sexual health services, including information on the rise of sexually transmitted diseases among the population of older individuals;
 (D)administer and evaluate grants that will help LGBT older individuals, older individuals of a protected class, and all older individuals seeking sexual health services, including grants under section 423; and
 (E)coordinate with the Administrator of the Health Resources and Services Administration on any sexual health recommendations for older individuals.
 (4)The Assistant Director shall— (A)serve as the effective and visible advocate on behalf of LGBT older individuals—
 (i)within the Department of Health and Human Services and with other departments and agencies of the Federal Government regarding all Federal policies affecting such individuals; and
 (ii)in the States to promote the enhanced delivery of services and implementation of programs, under this Act and other Federal Acts, for the benefit of such individuals;
 (B)support, conduct, and arrange for research in the field of LGBT aging with a special emphasis on gathering statistics on LGBT older individuals;
 (C)collect and disseminate information related to challenges experienced by LGBT older individuals with an emphasis on the challenges experienced by LGBT older individuals residing in rural areas and LGBT older individuals living with human immunodeficiency virus and acquired immune deficiency syndrome (HIV/AIDS); and
 (D)recommend policies and priorities beneficial to LGBT older individuals and promote the implementation and adoption of culturally competent care and services for such individuals.
 (5)Not later than 3 years after the date of enactment of the Inclusive Aging Act, and every 3 years thereafter, the Director shall submit to Congress a report describing the activities carried out under this subsection during the preceding 3 years..
		4.Administration on aging
 (a)Establishment of administrationSection 201(d)(3)(J) of the Older Americans Act of 1965 (42 U.S.C. 3011(d)(3)(J)) is amended by inserting before the semicolon the following: , including the effectiveness of such services in meeting the needs of LGBT older individuals.
 (b)Functions of Assistant SecretarySection 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended— (1)in subsection (a)—
 (A)in paragraph (16)(A)(ii), by inserting , and separately specifying the number of such individuals who are LGBT individuals before the semicolon; (B)in paragraph (30), by striking ; and at the end and inserting a semicolon;
 (C)in paragraph (31), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
						
 (32)conduct studies and collect data to determine the services that are needed by LGBT older individuals.; and
 (2)by adding at the end the following:  (h)(1)The Assistant Director of LGBT Policy appointed under section 201(g)(2)(B) (referred to in this subsection as the Assistant Director) shall, directly or by grant or contract, establish and operate the National Resource Center on Lesbian, Gay, Bisexual, and Transgender Aging (in this subsection referred to as the Center).
 (2)To address the unique challenges faced by LGBT older individuals, the Center shall provide national, State, and local organizations, including those with a primary mission of serving LGBT individuals and those with a primary mission of serving older individuals, with the information and technical assistance the organizations need to effectively serve LGBT older individuals.
 (3)The Center shall have 3 primary objectives, consisting of— (A)educating aging services organizations about the existence and special needs of LGBT older individuals;
 (B)sensitizing LGBT organizations about the existence and special needs of older individuals; and (C)providing educational resources to LGBT older individuals and their caregivers.
 (4)(A)To be eligible to receive funds under this subsection, an entity— (i)shall have demonstrated expertise in working with organizations or individuals on issues affecting LGBT individuals;
 (ii)shall have documented experience in providing training and technical assistance on a national basis or a formal relationship with an organization that has that experience; and
 (iii)shall meet such other criteria as the Assistant Director shall issue. (B)To be eligible to receive funds under this subsection, an entity shall submit an application to the Assistant Director at such time, in such manner, and containing such information as the Assistant Director may reasonably require.
 (5)The Assistant Director shall make available to the Center on an annual basis such resources as are necessary for the Center to carry out effectively the functions of the Center under this subsection and not less than the amount of resources made available to the National Resource Center on Lesbian, Gay, Bisexual, and Transgender Aging, existing on the day before the date of enactment of the Inclusive Aging Act, for fiscal year 2019.
 (6)The Assistant Director shall develop and issue operating standards and reporting requirements for the Center..
 (c)ReportsSection 207 of the Older Americans Act of 1965 (42 U.S.C. 3018) is amended— (1)in subsection (a)(3), by inserting LGBT individuals, after low-income individuals,;
 (2)in subsection (c)— (A)in paragraph (1), by inserting , including the number of such individuals that are LGBT individuals before the semicolon;
 (B)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and (C)by inserting after paragraph (3) the following:
						
 (4)the effectiveness of such activities in assisting LGBT older individuals;; and (3)by adding at the end the following:
					
 (d)The Assistant Secretary shall ensure that— (1)no individual will be required to provide information regarding the sexual orientation or gender identity of the individual as a condition of participating in activities or receiving services under this Act; and
 (2)no agency or other entity providing activities or services under this Act that receives, for the purposes of this Act, information regarding the sexual orientation or gender identity of an individual will disclose the information in any form that would permit such individual to be identified.
 (e)The Assistant Secretary shall develop appropriate protocols, demonstrations, tools, or guidance for use by State agencies and area agencies on aging, to ensure successful implementation of data collection requirements under this Act with respect to LGBT individuals.
 (f)The Assistant Secretary shall determine when the data collection requirements described in subsection (e) shall apply, taking into consideration the complexity and importance of each requirement, but each requirement shall apply not later than 1 year after the date of enactment of the Inclusive Aging Act..
				5.Rural outreach grant program
 Part A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.) is amended by adding at the end the following:
			
				423.Rural outreach grant program
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Inclusivity and Sexual Health established under section 201(g).
 (2)Eligible EntityThe term eligible entity— (A)means an entity that submits an application to the Director in accordance with subsection (c), and is—
 (i)a State; (ii)an Indian tribe or tribal organization; or
 (iii)an agency, organization, or institution, which may be a nonprofit agency, organization, or institution, that—
 (I)focuses on serving the needs of older individuals, LGBT individuals, or individuals of a protected class; or
 (II)focuses on providing sexual health services to all older individuals; and (B)may include an area agency on aging for a rural area or a multipurpose senior center.
 (3)Rural areaThe term rural area means an area that is not designated by the United States Census Bureau as an urbanized area or urban cluster.
 (b)Authority for grantsThe Director may make grants to eligible entities to carry out activities described in subsection (d) that are designed—
 (1)to create a cooperative and lasting partnership between LGBT older individuals, or older individuals of a protected class, residing in rural areas and the eligible entity receiving the grant;
 (2)to meet the needs of the individuals described in paragraph (1); and (3)to provide comprehensive sexual health services to all older individuals residing in rural areas.
						(c)Applications
 (1)In generalAn eligible entity seeking a grant under this section shall submit an application to the Director at such time, in such manner, and containing such information as the Director may reasonably require, including the contents described in paragraph (2).
 (2)ContentsAn application for a grant under this section shall contain— (A)a description of the proposed activities to be supported by the grant;
 (B)a description of the size and characteristics of the population in a rural area to be served by such proposed activities;
 (C)a description of the public and private resources expected to be made available in connection with such activities;
 (D)a demonstrated intent to partner with local organizations in rural areas in carrying out such activities;
 (E)evidence in a form acceptable to the Director that such activities will meet needs that are not met by available public and private sources; and
 (F)such other information or certifications that the Director determines necessary to achieve the purposes described in paragraphs (1) through (3) of subsection (b).
							(d)Use of funds
 An eligible entity may use funds made available by a grant under this section to carry out activities that include initiatives that—
 (1)engage in education and training relating to community outreach to LGBT older individuals, or older individuals of a protected class, residing in rural areas;
 (2)reduce isolation and improve access to care for LGBT older individuals, or older individuals of a protected class, residing in rural areas by building relationships between such individuals and the local community;
 (3)foster relationships between local service providers and LGBT older individuals, or older individuals of a protected class, residing in rural areas;
 (4)improve cultural competency with respect to LGBT individuals, or older individuals of a protected class, among organizations and personnel providing services to older individuals residing in rural areas;
 (5)expand the use of nondiscrimination policies that— (A)protect sexual orientation and gender identity; and
 (B)create community spaces that are inclusive to LGBT older individuals or older individuals of a protected class; and
 (6)focus on providing sexual health services to older individuals residing in rural areas. (e)Standards and guidelinesThe Director shall establish standards and guidelines for activities supported by a grant under this section. Such standards and guidelines shall permit an eligible entity receiving such a grant to refine or adapt the standards and guidelines for an individual project, where such a refinement or adaptation is made necessary by a local circumstance.
					(f)Coordination with local entities
 (1)CooperationAn eligible entity receiving a grant under this section shall, in carrying out activities supported by the grant, agree to cooperate and coordinate with—
 (A)the agencies of the relevant State and local governments responsible for providing services to LGBT older individuals, or older individuals of a protected class, in the area served by such activities; and
 (B)other public and private organizations and agencies providing services to LGBT older individuals, or older individuals of a protected class, in such area.
 (2)PrioritizationAn eligible entity receiving a grant under this section shall prioritize cooperating and coordinating with public and private organizations and agencies that primarily serve populations of older individuals with the greatest social need.
 (g)ReportsNot later than 2 years after the date of enactment of the Inclusive Aging Act, and every 2 years thereafter, the Director shall submit to Congress a report describing the activities carried out under this section during the preceding 2 years..
 6.Grants for State and community programs on agingSection 301(a)(2) of the Older Americans Act of 1965 (42 U.S.C. 3021(a)(2)) is amended— (1)in subparagraph (E), by striking ; and and inserting a semicolon;
 (2)by redesignating subparagraph (F) as subparagraph (I); and (3)by inserting after subparagraph (E) the following:
				
 (F)organizations that serve LGBT individuals; (G)organizations that serve a protected class; and
 (H)organizations that provide sexual health services to older individuals; and. 7.Activities for health, independence, and longevitySection 411(a)(11) of the Older Americans Act of 1965 (42 U.S.C. 3032(a)(11)) is amended to read as follows:
			
 (11)conducting activities of national significance to promote quality and continuous improvement in the support and services provided to individuals with greatest social need, through activities that include needs assessment, program development and evaluation, training, technical assistance, and research, concerning—
 (A)addressing physical and mental health, disabilities, and health disparities; (B)providing long-term care, including in-home and community-based care;
 (C)providing informal care, and formal care in a facility setting; (D)providing access to culturally responsive health and human services; and
 (E)addressing other gaps in assistance and issues that the Assistant Secretary determines are of particular importance to older individuals with greatest social need..
		8.Data collection
 Section 712 of the Older Americans Act of 1965 (42 U.S.C. 3058g) is amended— (1)in subsection (a)(3)—
 (A)by redesignating subparagraphs (F) through (J) as subparagraphs (G) through (K); and (B)by inserting after subparagraph (E) the following:
					
 (F)(i)collect and analyze data, in coordination with the Director of the Centers for Disease Control and Prevention, relating to—
 (I)discrimination, in the admission to, transfer or discharge from, or lack of adequate care provided in long-term care settings, against older individuals on the basis of actual or perceived sexual orientation or gender identity, a protected class, or inclusion in an Indian tribe or tribal organization; and
 (II)the need of sexual health services for older individuals, the availability of such services, and any outbreaks of sexually transmitted diseases among older individuals; and
 (ii)include the analyses under clause (i) in the reports described in subsection (h)(1);; and
 (2)in subsection (h)(6), in the matter preceding subparagraph (A), by striking (A) through (G) and inserting (A) through (H).  